DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101 and 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
Claim 5 is also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 22 and 24-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “commercially available” in claim 21 is a relative term which renders the claim indefinite. The term “commercially available” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “enhanced stability” in claim 28 is a relative term which renders the claim indefinite. The term “enhanced stability” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, 8, 9-11, 16, 18-22, 26, 27, 30 and 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190116863 (Dull hereinafter).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 1, 10, 11, 16 and 21, Dull teaches a method for preparing an aerosol precursor composition ([0037]), comprising: providing a first aqueous solution comprising one or more organic acids in water ([0030], specifically, “The combination of nicotine with the one or more organic acids can be conducted in various solvents, but preferably the solvent comprises water.”); subjecting the first aqueous solution to hydrolysis, specifically by heating the first aqueous solution ([0035]); and combining the hydrolyzed aqueous solution with one or more aerosol formers, specifically polyols ([0037]), to give an aerosol precursor composition.  
Regarding the limitation, “to give a hydrolyzed aqueous solution with a higher organic acid monomer content on a dry weight basis than in the first aqueous 5solution,” this is a result of the process steps to form the composition. It is therefore inherent that the hydrolyzed aqueous solution of Dull would have these claimed properties since such a property is evidently dependent upon the nature of the composition used.  Case law holds that a material and its properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430. It is not required that the prior art disclose or suggest the properties newly-discovered by an applicant in order for there to be a prima facie case of obviousness.  See In re Dillon 919 F.2d 688, 16 USPQ2d 1897, 1905(Fed. Cir. 1990).
Regarding the term “commercially available,” this term is relative as it is not explicitly defined in the specification. The specification does state that for example a “commercially available” solution is dilute. Since the solution in Dull comprises up to about 30% by weight water ([0025]), the solution is dilute and thus is “commercially available”.  
Regarding claims 2, 3 and 22, further comprising adding nicotine to the hydrolyzed 10aqueous solution ([0071]) wherein the nicotine is tobacco-derived ([0023]).  
Regarding claim 5, Dull teaches determining a target organic acid content to be included within the aerosol precursor composition and 20determining appropriate conditions to ensure the hydrolyzed aqueous solution comprises an organic acid content sufficient to achieve the target organic acid content in the aerosol precursor composition ([0039]).  
Regarding claim 6, Dull teaches that the aqueous solution comprises, in addition to the 25one or more organic acids, reaction products of the organic acids ([0042]).  
Regarding claims 8, 9 and 26, wherein the one or more organic include lactic acid ([0007]).  
Regarding claims 18 and 19, further comprising flavorants before, after, or during the combining step (claims 14 and 15).  
Regarding claims 20 and 27, further comprising incorporating the aerosol precursor composition within a cartridge for an aerosol delivery device ([0049] and 104).  
Regarding claims 30 and 31, Dull teaches a container, specifically a cartridge (104), for the aerosol precursor composition ([0050]).  
	 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 12-15, 17, 24, 25, 28 and 29 is/are rejected under 35 U.S.C. 103 as being obvious over Dull.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 17,  Dull does not expressly teach that the aerosol precursor composition has a pH less than about 8.  
Dull teaches that the pH of the aerosol precursor can be maintained within a desired range and the target pH of the aerosol precursor may be more accurately obtained. Dull teaches that the disclosed method may provide enhanced control over the composition (e.g., amount of organic acid(s), amount of undesirable side products, etc.) and characteristics (e.g., pH, stability) of the aerosol precursor composition produced thereby ([0042]). This establishes the pH of the composition as a result effective variable which it would have been obvious for one of ordinary skill in the art at the time of filing to have optimized. The courts have held that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. 
Regarding claims 28 and 29, the claims are directed to the properties of an organic acid-containing aqueous solution that is subject to hydrolysis. The process of making this solution is taught by Dull (see rejection of claims 1 and 21, above). It is therefore inherent that the solution of Dull would have these claimed properties since such a property is evidently dependent upon the nature of the composition used.  Case law holds that a material and its properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430. It is not required that the prior art disclose or suggest the properties newly-discovered by an applicant in order for there to be a prima facie case of obviousness.  See In re Dillon 919 F.2d 688, 16 USPQ2d 1897, 1905(Fed. Cir. 1990).
Regarding claim 7,  Dull does not expressly teach that the aqueous solution comprises, in addition to the one or more organic acids, one or more reaction products selected from the group consisting of acid dimers, acid trimers, acid oligomers, and acid polymers.  However, in a aqueous organic acid solution where the solvent is water, as disclosed by Dull, it is inherent that at least some of the reaction products selected from the group consist of acid dimers or acid trimers since such a property is evidently dependent upon the nature of the composition used.  Case law holds that a material and its properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claims 12-15, 24 and 25, Dull does not expressly teach that the commercially available solution of acid in water comprises about 50% of the acid or less by weight or that the hydrolyzed aqueous solution contains at least about 95% of the organic acid by dry weight.  
However, given that the commercially available solution only comprises acid in water with nicotine and the hydrolyzed aqueous solution only comprises organic acid in water that has been hydrolyzed, and Dull teaches that the hydrolyzed aqueous solution contains up to 30 % by weight water and up to about 7% nicotine, it would have been obvious for one of ordinary skill in the art at the time of filing to have tried various combinations of organic acid concentrations with a reasonable expectation of success given the parameters of the composition. The courts have held that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747